Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of September 30, 2016, is
made and entered into by and between Peoples Security Bank and Trust Company, a
Pennsylvania state chartered bank (the “Bank”) and Timothy Kirtley (the
“Executive”).

Article I
RECITALS

WHEREAS, the Bank desires to employ the Executive pursuant to the terms and
conditions set forth in this Agreement; and

WHEREAS, the Executive desires to be so employed by the Bank.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, the parties agree as follows:

Article II
DEFINITIONS

Section 2.1.  “Accrued Obligations” means, as of the Date of Termination, to the
extent not theretofore paid, the sum of (i) Executive’s Base Salary through the
Date of Termination, (ii) the amount of any bonus or other incentive
compensation for any completed bonus period and other vested cash compensation
earned by Executive as of the Date of Termination under the terms of any
compensation, benefit plans, and deferred compensation plans, policies or
arrangements maintained in force by the Company, and (iii) any vacation pay,
expense reimbursements and other cash entitlements accrued by the Executive, in
accordance with Company policy as of the Date of Termination.

Section 2.2.  “Bank Board” means the board of directors of the Bank.

Section 2.3.  “Cause” means: (i) conviction of, or the entry of a plea of guilty
or no contest to a felony or any other crime of moral turpitude that causes the
Bank or any of its subsidiaries or affiliates public disgrace or disrepute, or
adversely affects the Bank’s operations, financial performance, or relationship
with its customers; (ii) fraud, embezzlement or other misappropriation of funds;
(iii) habitual insobriety or illegal use of controlled drugs; (iv) material
breach of this Agreement, if not cured within thirty (30) days following
Executive’s receipt from the Bank of written notice thereof specifying in
reasonable detail the alleged breach; or (v) refusal to perform the lawful and
reasonable directives of the Chief Executive Officer of the Bank or the Bank
Board, unless such refusal is cured within thirty (30) days following
Executive’s receipt from the Bank of written notice thereof, specifying the
directives Executive allegedly refused to perform.

Section 2.4.  “Change in Control” means the occurrence of any one of the
following events: (i) any “person” or “group” (as such terms are used in
Sections 13(d) and





--------------------------------------------------------------------------------

 



14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than any Company employee stock ownership plan or an equivalent
retirement plan, becomes the beneficial owner (as such term is used in Section
13(d) of the Exchange Act), directly or indirectly, of securities of Parent
representing 50% or more of the combined voting power of Parent’s then
outstanding voting securities, (ii) the Parent Board ceases to consist of a
majority of Continuing Directors (as defined below), (iii) the consummation of a
sale of all or substantially all of the Company’s assets (as measured by the
fair value of the assets being sold compared to the fair value of all of the
Company’s assets), or (iv) a merger or other combination occurs such that a
majority of the equity securities of the resultant entity after the merger or
other combination are not owned by those who owned a majority of the equity
securities of the Parent prior to the merger or other combination.  A
“Continuing Director” shall mean a member of the Parent Board who either (i) is
a member of the Parent Board as of the date of this Agreement or (ii) is
nominated or appointed to serve as a member of the Parent Board by a majority of
the then Continuing Directors.

Section 2.5.  “Change in Control Termination” means the termination of
Executive’s employment under this Agreement by the Bank or its successor or
assignee without Cause, or by Executive for Good Reason, which occurs within
twelve (12) months following a Change in Control.

Section 2.6.  “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1986, as amended.

Section 2.7.  “Code” means the Internal Revenue Code of 1986, as amended.

Section 2.8.  “Company” means the Parent and its direct and indirect
subsidiaries, including, without limitation, the Bank.

Section 2.9.  “Date of Termination” has the meaning given to that term in
Section 3.6.

Section 2.10.  “Disability” means a condition entitling Executive to benefits
under the long term disability plan, policy or arrangement maintained for
employees of the Bank.  Termination as a result of a Disability will not be
construed as a termination by the Bank “without Cause.”

Section 2.11.  “Good Reason” means either of the following, without Executive’s
prior consent: (i) a reduction in Base Salary of [15%] or more; or (ii)
Executive being required to relocate to a principal place of employment more
than 50 miles from Scranton, Pennsylvania.  The events or conditions described
in this Section 2.11 will not constitute Good Reason unless: (a) the Executive
provides the Company with written objection to the event or condition within 30
days of the first occurrence of such event or condition, (b) the Company does
not reverse or otherwise cure the event or condition within 30 days of receiving
that written objection and (c) the Executive resigns his employment within 30
days following the expiration of such cure period.

Section 2.12.  “Parent” means Peoples Financial Services Corp., a Pennsylvania
corporation.





-2-

--------------------------------------------------------------------------------

 



Section 2.13.  “Parent Board” means the board of directors of Parent.

Section 2.14.  “Restricted Period” means the period commencing on the Date of
Termination and ending either (i) on date that is twelve (12) months after the
Date of Termination, in the event of a Change in Control Termination, or (ii) on
date that is twelve (12) months after the Date of Termination, in any other
event.

Article III
EMPLOYMENT AND COMPENSATION

Section 3.1.  Employment Term.

(a)   The Bank shall employ Executive, and Executive hereby accepts employment
with the Bank, upon the terms and conditions set forth in this Agreement,
effective August 24, 2016 (the “Effective Date”) and continuing through August
24, 2019 (the “Initial Term”) and thereafter for successive one year periods
(each, a “Renewal Term”), unless sooner terminated in accordance with this
Agreement or written notice is given by one party to the other at least thirty
(30) days prior to the expiration of the Initial Term or any Renewal Term, as
applicable.  The Initial Term and any Renewal Term are herein collectively
referred to as the “Term.”

(b)   If Executive dies while employed by the Bank, this Agreement and
Executive’s employment by the Bank shall automatically terminate on the date of
Executive’s death.  The Bank may terminate Executive’s employment and all other
positions with the Company upon written notice to Executive at any time (i) due
to the Disability of Executive, (ii) for Cause, or (iii) without Cause, for any
or no reason.  Executive may terminate his employment with the Bank and all
other positions with the Company at any time for any or no
reason.  Notwithstanding the generality of the preceding sentence, in the event
that Executive resigns from his employment, Executive shall give thirty (30)
days written notice to the Bank prior to the proposed effective date of such
resignation, and such resignation shall not be effective until the expiration of
such notice period, unless such notice is waived by the Bank (in which case such
resignation shall be effective as of the date of or indicated in such waiver).
In the event that the Bank terminates the relationship prior to the expiration
of the thirty (30) day notice, the Executive shall be paid all compensation due
during that period and shall remain enrolled in and eligible for all benefit
programs.

Section 3.2.  Positions and Duties.  Executive will serve as Executive Vice
President and Chief Credit Officer of the Bank, reporting directly to the Chief
Lending Officer (“CLO”) of the Bank.  Executive will have all duties customarily
associated with the position of an Executive Vice President / Chief Credit
Officer, any duties as are set forth in the Bank’s bylaws for such position and
all duties as are delegated to Executive from time to time by the CEO or the
Bank Board.  Executive shall devote his best efforts and substantially all of
his business time and services to the Company.

Section 3.3.  Other Activities.  Executive may be involved in various leadership
and non-leadership capacities on a volunteer basis for not-for-profit
organizations as a representative of the Company.  In addition, nothing
contained herein shall preclude the



-3-

--------------------------------------------------------------------------------

 



Executive from (i) engaging in charitable and community activities; (ii)
participating in industry and trade organization activities; (iii) managing his
and his family’s personal investments and affairs; and (iv) delivering lectures,
fulfilling speaking engagements or teaching at educational institutions;
provided that such activities do not interfere with the regular performance of
his duties and responsibilities under this Agreement and do not violate his
obligations under Article IV of this Agreement, and provided further that except
as disclosed to the Bank prior to the date hereof or with consent of the Bank
Board, the Executive shall not serve as a paid director of any organization.

Section 3.4.  Compensation.  The Bank shall pay or cause to be paid or provided
to Executive the following compensation and benefits:

(a)   Base Salary.  Effective as of the Effective Date, the Executive will
receive an initial base salary of $200,000 per annum, paid in accordance with
the Bank’s payroll practices.  The Executive’s base salary shall be reviewed on
an annual basis by the Bank (or, if appropriate, the Compensation and Benefits
Committee of the Parent Board (the “Compensation Committee”)) on the Bank’s
regular schedule, and may be adjusted from time to time at the discretion of the
Bank (or, if appropriate, the Compensation Committee).  The initial base salary
as adjusted from time to time is hereinafter referred to as Executive’s “Base
Salary.”

(b)   Annual Bonus.

(i)   For each fiscal year ending during the Term, beginning with the 2016
fiscal year, the Executive will be eligible to earn a cash incentive
payment.  The target amount of that cash incentive payment will be twenty
percent (20%) of the Executive’s Base Salary at the commencement of the
applicable fiscal year (the “Target Bonus”).  The actual cash incentive payment
payable with respect to a particular fiscal year (the “Annual Bonus”) will be
determined by the Bank (or, if appropriate, the Compensation Committee) based
upon the degree of achievement of corporate and/or individual performance
objectives established by the Bank (or, if appropriate, the Compensation
Committee) in its sole discretion.  The foregoing notwithstanding, the
Executive’s Annual Bonus, and in respect of the 2016 fiscal year, will be no
less than $20,000.00.

(ii)   For purposes of determining any Annual Bonus payable to Executive, the
measurement of corporate and individual performance will be performed by the
Bank (or, if appropriate, the Compensation Committee) in good faith.  From time
to time, the Bank (or, if appropriate, the Compensation Committee) may, in its
sole discretion, make adjustments to corporate or individual performance goals,
so that required departures from the Company’s operating budget, changes in
accounting principles, acquisitions, dispositions, mergers, consolidations and
other corporate transactions, and other factors influencing the achievement or
calculation of such goals do not affect the operation of this Section 3.4(b) in
a manner inconsistent with its intended purposes.

(iii)   Any Annual Bonus payable under this Section 3.4(b) will be paid in the
year following the applicable fiscal year in which such bonus is attributable
within thirty (30) days following the recommendation of the audit committee of
the Parent Board to include the audited financial statements for the applicable
fiscal year in Parent’s annual report on



-4-

--------------------------------------------------------------------------------

 



Form 10-K, provided that the Executive has not been terminated for Cause before
such payment date.  No Annual Bonus shall be paid to the Executive if he has
been terminated for Cause before any such Annual Bonus would otherwise be paid.

(c)   Signing Bonus.  The Bank shall pay Executive a one-time signing bonus of
$20,000 payable no later than the 30th day after the Effective Date.

(d)   General Employee Benefits.  The Executive will be eligible to participate
in the employee benefit plans, policies or arrangements maintained by the
Company for employees of the Bank generally, subject to the terms and conditions
of such plans, policies or arrangements; provided,  however, that this Agreement
will not limit the Company’s ability to amend, modify or terminate such plans,
policies or arrangements at any time for any reason. Provided, however, that
substantially similar benefit plans, policies or arrangements shall be provided
to Executive.

(e)   Paid Time Off (PTO).  In addition to holidays observed by the Bank,
Executive shall be entitled to twenty-five (25) working days paid time off
(“PTO”) during each year of employment without reduction in salary or other
benefits.  PTO days that remain unused at the end of any year will accrue or
expire to the extent provided by the Bank’s PTO policy, as in effect from time
to time.

(f)   Relocation.  The Bank will pay or reimburse Executive for reasonable
relocation expenses incurred by Executive in connection with his residential
relocation to the Scranton, PA area, including (i) costs of moving the household
goods and other personal property of the Executive (and his family, to the
extent applicable), (ii) costs of temporary housing in the Scranton, PA area,
(iii) reasonable house-hunting expenses and (iv) closing costs related to the
Executive’s purchase of a residence in the Scranton, PA area. Payments and
reimbursements to Executive for relocation expenses incurred under this Section
3.4(f) shall not exceed $30,000 in the aggregate, must be documented to the
reasonable satisfaction of the Bank and eligible expenses must be incurred by
December 31, 2016.1

(g)   Transition Health Coverage.  The Bank will reimburse Executive for the
premiums paid to continue his (and his family’s, if applicable) group health
coverage with his former employer through the date on which Executive becomes
eligible to participate in the Bank’s group health plan.

(h)   Country Club.  The Bank will reimburse Executive for the membership costs
(including any initiation fees and dues) at a country club acceptable to the
Bank, in accordance with Bank policy.

Section 3.5.  Reimbursement of Expenses.  Executive will be reimbursed by the
Bank for all reasonable business expenses incurred by him in accordance with the
Bank’s customary expense reimbursement policies as in effect from time to time.





-5-

--------------------------------------------------------------------------------

 



Section 3.6.  Severance; Severance Payments.  Upon a termination of his
employment with the Bank (the effective date of such termination is herein
referred to as the “Date of Termination”), Executive will be entitled only to
such compensation, benefits and rights as described in this Section 3.6 and in
any other agreement between Executive and the Bank.

(a)   Termination without Cause; Resignation with Good Reason.  Except as
otherwise provided in this Section 3.6, if Executive’s employment by the Bank is
terminated by the Bank without Cause, or if Executive resigns his employment
with the Bank for Good Reason2, Executive will be entitled to:

(i)   Payment of all Accrued Obligations, including but not limited to those
earned by Executive under Section 3.4 above; and

(ii)   Cash severance payments equal to one-twelfth (1/12) of Executive’s Base
Salary as of the Date of such Termination payable for a period of 12 months and
one-twelfth of Executive’s average annual bonus in the three fiscal years ending
before the termination and make monthly payments equal to the amount of the
COBRA continuation premiums for a period of 18 month from and after the Date of
Termination and in accordance with the Bank’s payroll practices.

(b)   Change in Control Termination.  In lieu of any compensation and benefits
payable under Section 3.6(a), in the event that Executive’s employment by the
Bank ceases due to a Change in Control Termination, Executive will be entitled
to:

(i)   Payment of all Accrued Obligations, including but not limited to those
earned by Executive under Section 3.4 above; and

(ii)   Cash severance payments equal to one-twelfth (1/12) of Executive’s Base
Salary as of the Date of such Termination payable for a period of 12 months and
one-twelfth of Executive’s average annual bonus in the three fiscal years ending
before the termination and make monthly payments equal to the amount of the
COBRA continuation premiums for a period of 18 month from and after the Date of
Termination and in accordance with the Bank’s payroll practices.

(c)   Termination Following Expiration of a Term.  In the event of a termination
by the Bank of Executive’s employment following the expiration of any Initial
Term or Renewal Term due to the Bank’s decision not to renew the applicable
Term, the Bank shall pay or provide to Executive the amounts, benefits and
rights described in Section 3.6(a).

(d)   Except as provided in this Section 3.6, all compensation and participation
in all benefit plans, policies and arrangements will cease at the Date of
Termination, subject to the terms of any benefit plans, policies and
arrangements then in force and applicable to Executive, and the Company shall
have no further liability or obligation by reason of such termination, provided,
however, that nothing in this paragraph shall affect or be deemed to affect
Executive’s rights to accrued or vested benefits under any benefit plan, policy
or arrangement.



-6-

--------------------------------------------------------------------------------

 



The payments and benefits described in this Section 3.6 are in lieu of, and not
in addition to, any other severance arrangement maintained for the employees of
the Bank generally.

Notwithstanding any provision of this Agreement, the payments and benefits
described in this Section 3.6 are conditioned on: (a) the Executive’s execution
and delivery to the Bank and the expiration of all applicable statutory
revocation periods, by the 60th day following the Date of Termination, of a
general release of claims against the Company in a form reasonably prescribed by
the Bank (the “Release”); and (b) the Executive’s continued compliance with the
provisions of Article IV of this Agreement.  Subject to Section 3.6(f), below,
the benefits described in this Section 3.6 will be paid or provided (or begin to
be paid or provided as applicable) as soon as administratively practicable after
the Release becomes irrevocable, provided that if the 60-day period described
above begins in one taxable year and ends in a second taxable year such payments
or benefits shall not commence until the second taxable year.  Any payments to
be made to Executive and any benefits to be provided to Executive pursuant to
this Section 3.6 shall be paid or provided, as applicable, to Executive’s
beneficiaries, heirs or estate in the event of Executive’s death.

(e)   Other Terminations.  If Executive’s employment with the Bank ceases for
any reason other than as described in Sections 3.6(a),  3.6(b) and 3.6(c) above
(including but not limited to termination (a) by the Bank for Cause, (b) as a
result of Executive’s death, (c) as a result of Executive’s Disability, or (d)
by Executive without Good Reason), then the Bank’s obligation to Executive will
be limited solely to the payment of Accrued Obligations.  All compensation and
participation in benefits will cease at the time of such termination and, except
as otherwise provided by COBRA or the terms of such plans, the Company will have
no further liability or obligation by reason of such termination.  The foregoing
will not be construed to limit Executive’s right to payment or reimbursement for
claims incurred prior to the Date of Termination under any insurance contract
funding an employee benefit plan, policy or arrangement of the Company in
accordance with the terms of such insurance contract or Executive’s right to
accrued or vested benefits under the terms of any employee benefit plan, policy
or arrangement.

(f)   Application of Section 409A of the Code.

(i)   Notwithstanding anything to the contrary in this Agreement, no portion of
the benefits or payments to be made under Section 3.6 hereof will be payable
until the Executive has a “separation from service” from the Company within the
meaning of Section 409A of the Code.  In addition, to the extent compliance with
the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A of
the Code to payments due to the Executive upon or following his “separation from
service,” then notwithstanding any other provision of this Agreement (or any
applicable plan, policy, program, agreement or arrangement), any such payments
that are otherwise due within six months following the Executive’s “separation
from service” (taking into account the preceding sentence of this paragraph)
will be deferred without interest and paid to the Executive in a lump sum
immediately following that six month period.  This paragraph should not be
construed to prevent the application of Treas. Reg. § 1.409A-1(b)(9)(iii) (or
any successor provision) to amounts



-7-

--------------------------------------------------------------------------------

 



payable hereunder.  For purposes of the application of Section 409A of the Code,
each payment in a series of payments will be deemed a separate payment.

(ii)   Any reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement shall be for expenses incurred during the period of time specified
in this Agreement, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made on or
before the last day of the calendar year following the year in which the expense
is incurred, and (iv) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

(g)   Limitation on Payments.  If any payment or benefit due under this
Agreement, together with all other payments and benefits that Executive receives
or is entitled to receive from the Bank, the Parent or any of their
subsidiaries, affiliates or related entities, would (if paid or provided)
constitute an Excess Parachute Payment (as defined below), the amounts otherwise
payable and benefits otherwise due under this Agreement will be limited to the
minimum extent necessary to ensure that no portion thereof will fail to be
tax-deductible to the Company by reason of Section 280G of the Code or result in
an excise tax payable pursuant to Section 4999 of the Code.  The determination
of whether any payment or benefit would (if paid or provided) constitute an
Excess Parachute Payment will be made by the Parent Board, in its good faith
discretion.  If a reduction to Executive’s payments and benefits is required
pursuant to this Section 3.6(g), such reduction shall occur to the payments and
benefits in the order that results in the greatest economic present value of all
payments actually made to Executive.

(h)   Adjustments Necessary to Comply with Maximum Payment Limit.  If,
notwithstanding the initial application of Section 3.6(g), the Internal Revenue
Service determines that any amount paid or benefit provided to Executive would
constitute an Excess Parachute Payment, Section 3.6(g) will be reapplied based
on the Internal Revenue Service’s determination and Executive will be required
to repay to the Bank any Overpayment (as defined below) immediately upon receipt
of written notice of the applicability of this section.

(i)   Recoupment of Certain Incentive-Based Compensation.

(i)   Breach of Restrictive Covenants.  If the Executive breaches, in any
respect, any of the covenants to be performed by the Executive pursuant to
Article IV below (regarding non-competition, non-solicitation, confidentiality,
or non-disparagement), whether during the Term or the Restricted Period, then
the Executive shall repay or return to the Bank the entire amount of any
incentive-based compensation received by the Executive during the 12-month
period preceding such breach.

(ii)   Obligations Not Exclusive.  The rights of the Bank and the obligations of
the Executive set forth in this Section 3.6(i) are in addition to any other
rights and obligations under applicable laws and regulations, the terms and
conditions of any plan and award agreement pursuant to which incentive-based
compensation is awarded to the Executive,



-8-

--------------------------------------------------------------------------------

 



and the terms and conditions of any claw back, recoupment or similar policy
applicable to the executive officers of the Bank, which the Bank or the Company
may adopt and maintain from time to time.

(j)   Definitions.  For purposes of this Agreement:

(i)   “Excess Parachute Payment” has the same meaning as used in Section
280G(b)(1) of the Code.

(ii)   “Overpayment” means any amount paid to Executive in excess of the maximum
payment limit of Section 3.6(g) of this Agreement.

Article IV
RESTRICTIVE COVENANTS AND REMEDIES

Section 4.1.  Confidential Information.  In consideration of the employment by
the Bank of Executive and the consideration outlined in Article III of this
Agreement, and as an inducement to the Company to continue to entrust Executive
with its Trade Secrets (as hereinafter defined), Executive agrees that Executive
will not use for himself or disclose to any person any Trade Secret of the
Company obtained by Executive as a result of his employment by the Bank unless
authorized in writing by the Bank to do so.  For purposes of this Agreement,
“Trade Secrets” means any trade secrets and is deemed to include, but not be
limited to, all confidential information, including price lists, patents,
designs, inventions, copyrighted materials, product lists, marketing strategies,
personnel files, customer lists, and all other information or material received
by Executive in connection with his employment by the Bank which is not
otherwise available to the general public; provided, that the term Trade Secrets
shall exclude (i) information that is or subsequently becomes publicly available
other than as a result of Executive’s breach of this Agreement; (ii) is acquired
from another source not under a duty of confidentiality to the Company and not
as a result of a breach of this Agreement; (iii) is independently developed by
Executive without use of the Trade Secrets; (iv) is approved for public release
by the Company; or (v) is required to be disclosed by court order, subpoena, in
connection with a civil or criminal investigative demand, the discovery rules of
any court or otherwise by law or legal process.  Upon cessation of Executive’s
service to the Bank for any reason, all written or electronic materials
evidencing Trade Secrets, and all copies thereof, in the possession or control
of Executive shall be delivered to the Bank.  Notwithstanding any other
provisions of this Agreement, pursuant to 18 USC Section 1833(b), Executive
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a Trade Secret that is made: (i) confidentially
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  If Executive files a lawsuit for retaliation by the Company for reporting
a suspected violation of law, Executive may disclose a Trade Secret to
Executive’s attorney and use the Trade Secret information in related court
proceedings, provided that Executive files any document containing the Trade
Secret information under seal and does not disclose the Trade Secret, except
pursuant to court order.





-9-

--------------------------------------------------------------------------------

 



Section 4.2.  Ownership of Inventions and Ideas.  Executive acknowledges that
the Bank shall be the sole owner of all the results and proceeds of his service
to the Company, including but not limited to, all patents, patent applications,
patent rights, formulas, copyrights, inventions, developments, discoveries,
other improvements, data, documentation, drawings, charts, and other written,
audio and/or visual materials relating to equipment, methods, products,
processes or programs in connection with the business of the Company
(collectively, the “Developments”) which Executive, by himself or in conjunction
with any other person, may conceive, make, acquire, acquire knowledge of,
develop or create during Executive’s employment by the Bank, free and clear of
any claims by Executive (or any successor or assignee of Executive) of any kind
or character whatsoever.  Executive acknowledges that all copyrightable
Developments shall be considered works made for hire under the Federal Copyright
Act.  Executive hereby assigns and transfers his right, title and interest in
and to all such Developments and agrees that he shall, at the request of the
Bank, execute or cooperate with the Company in any patent applications, execute
such assignments, certificates or other instruments, and do any and all other
acts, as the Bank from time to time reasonably deems necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend the Company’s
right, title and interest in or to any such Developments.

Section 4.3.  Restrictive Covenants.  In consideration of the employment by the
Bank of Executive and the consideration outlined in Article III of this
Agreement, Executive agrees to be bound by this Section 4.3.  Executive will
not, directly or indirectly, do any of the following during the Term and the
Restricted Period: 

(a)   engage or participate in any business activity substantially similar to an
activity from which the Company derives revenue (or, with respect to the
application of this provision during the Restricted Period, engage or
participate in any such business activity within any Company branch or office
operating or preparing to operate within a fifty (50) mile radius of the Company
Headquarters on the date Executive’s employment ends) (a “Competing Business”);

(b)   become interested in (as owner, stockholder, lender, partner, co-venturer,
director, officer, employee, agent or consultant) any person, firm, corporation,
association or other entity engaged in any Competing Business.  Notwithstanding
the foregoing, Executive may hold up to 4.9% of the outstanding securities of
any class of any publicly traded securities of any company;

(c)   solicit or call on, either directly or indirectly, for purposes of selling
goods or services competitive with goods or services sold by the Company, any
customer with whom the Company shall have dealt or any prospective customer that
the Company has identified and solicited at any time during Executive’s
employment by the Bank;

(d)   adversely influence or attempt to adversely influence any supplier,
customer or potential customer of the Company to terminate or modify any written
or oral agreement or course of dealing with the Company;



-10-

--------------------------------------------------------------------------------

 



(e)   adversely influence or attempt to adversely influence any person to
terminate or modify any employment, consulting, agency, distributorship or other
arrangement with the Company; or

(f)   employ or retain, or arrange to have any other person or entity employ or
retain, any employee, consultant, agent or distributor of the Company (or with
respect to the application of this provision during the Restricted Period, any
person or entity who, within the 12 months preceding the Date of Termination,
was employed or engaged by the Company as an employee, consultant, agent or
distributor).

Executive acknowledges that the restrictions contained in Sections 4.1,  4.2 and
4.3 are reasonable and necessary to protect the legitimate interests of the Bank
and the Parent and that the duration of the Restricted Period, and the
provisions of Sections 4.1,  4.2 and 4.3, are reasonable given Executive’s
position within the Bank and the substantial consideration payable under this
Agreement.  Executive further acknowledges that Sections 4.1,  4.2 and 4.3 are
included herein in order to induce the Bank and the Parent to enter into this
Agreement and that the Bank and the Parent would not have entered into this
Agreement in the absence of these provisions.

Section 4.4.  Enforcement.

(a)   Specific Enforcement.  Executive acknowledges that any material breach by
him, willfully or otherwise, of this Article IV will cause continuing and
irreparable injury to the Bank and the Parent for which monetary damages would
not be an adequate remedy.  Executive will not, in any action or proceeding to
enforce any of the provisions of this Agreement, assert the claim or defense
that such an adequate remedy at law exists.  In the event of any such material
breach by Executive, the Bank and/or the Parent will have the right to enforce
this Agreement by seeking injunctive or other relief in any court and this
Agreement will not in any way limit remedies of law or in equity otherwise
available to the Bank and the Parent.

(b)   Restitution.  If Executive materially breaches any part of Section 4.1,
 4.2 or 4.3, the Bank and the Parent will have the right and remedy to require
Executive to account for and pay over to the Bank and the Parent all
compensation, profits, monies, accruals, increments or other benefits derived or
received by Executive as the result of such breach.  This right and remedy will
be in addition to, and not in lieu of, any other rights and remedies available
to the Bank and the Parent under law or in equity.

(c)   Extension of Restricted Period.  If Executive breaches Section 4.1,  4.2
or 4.3, the Restricted Period will be extended by an amount of time equal to the
period that Executive was in breach.

(d)   Judicial Modification.  If any court determines that Section 4.1,  4.2 or
4.3, or this Section 4.4 (or any part thereof) is unenforceable because of its
duration or geographic scope, that court will have the power to modify that
section and, in its modified form, that section will then be enforceable.

(e)   Restrictions Enforceable in All Jurisdictions.  If any court holds that
Section 4.1,  4.2 or 4.3, or this Section 4.4 (or any part thereof) is
unenforceable by reason of



-11-

--------------------------------------------------------------------------------

 



its breadth or scope or otherwise, it is the intention of the parties hereto
that such determination not bar or in any way affect the right of the Bank and
the Parent to the relief provided above in the courts of any other jurisdiction
within the geographic scope of this section.

(f)   Disclosure of Protective Provisions.  Executive agrees to disclose the
existence and terms of Sections 4.1,  4.2 and 4.3 to any employer for whom
Executive seeks to work during the Restricted Period.  Executive also agrees
that during the Restricted Period the Executive will provide and the Company may
similarly provide a copy of this Section 4 to any business or enterprise (i)
which Executive may directly or indirectly own, manage, operate, finance, join,
control or of which he may participate in the ownership, management, operation,
financing, or control, or (ii) with which Executive may be connected as an
officer, director, employee, partner, principal, agent, representative,
consultant or otherwise, or in connection with which Executive may use or permit
to be used Executive’s name.

Article V
MISCELLANEOUS

Section 5.1.  No Liability of Officers and Directors for Severance Upon
Insolvency.  Notwithstanding any other provision of the Agreement and intending
to be bound by this provision, Executive hereby (a) waives any right to claim
payment of amounts owed to him, now or in the future, pursuant to this Agreement
from directors or officers of the Company if the Company becomes insolvent,
except through their individual or collective acts of malfeasance or
misfeasance, and (b) fully and forever releases and discharges the Company’s
officers and directors from any and all claims, demands, liens, actions, suits,
causes of action or judgments arising out of any present or future claim for
such amounts except if such claims, demands, liens, actions, suits, causes of
action or judgments are based on their individual or collective acts of
malfeasance or misfeasance.

Section 5.2.  Ability to Perform.  Executive represents and warrants to the
Company that there are no restrictions, agreements or understandings whatsoever
to which he is a party that would prevent or make unlawful his execution of this
Agreement, that would be inconsistent or in conflict with this Agreement or
Executive’s obligations hereunder, or that would otherwise prevent, limit or
impair the performance by Executive of his duties under this Agreement on and
after the Effective Date.

Section 5.3.  Payments Subject to Tax Withholding.  All payments and transfers
of property described in this Agreement will be made net of any applicable tax
withholding.

Section 5.4.  Dispute Resolution.  Except for disputes arising under Article IV
hereof, all disputes involving the interpretation, construction, application or
alleged breach of this Agreement and all disputes relating to the termination of
Executive’s employment with the Bank shall be submitted to final and binding
arbitration in Scranton, Pennsylvania.  The arbitrator shall be selected and the
arbitration shall be conducted pursuant to the then most recent Employment
Dispute Resolution Rules of the American Arbitration Association in
Philadelphia, Pennsylvania.  The arbitrator shall have authority to rule on any
dispositive motions filed by the parties.  The decision of the arbitrator shall
be final and binding, and any court of competent jurisdiction may enter judgment
upon the award.  The arbitrator shall have jurisdiction and



-12-

--------------------------------------------------------------------------------

 



authority to interpret and apply the provisions of this Agreement and relevant
federal, state and local laws, rules and regulations insofar as necessary to the
determination of the dispute and to remedy any breaches of the Agreement and/or
violations of applicable laws, but shall not have jurisdiction or authority to
alter in any way the provisions of this Agreement.  The arbitrator shall have
the authority to award attorneys’ fees and costs to the prevailing party.  The
parties hereby agree that this arbitration provision shall be in lieu of any
requirement that either party exhausts such party’s administrative remedies
under federal, state or local law.

Section 5.5.  Successors and Assigns; Third Party Beneficiary.  Each of the Bank
and the Parent may assign this Agreement to any affiliate or to any successor to
its assets or business by means of liquidation, dissolution, merger,
consolidation, sale of assets or otherwise.  For avoidance of doubt, a
termination of the Executive’s employment by the Bank in connection with a
permitted assignment of the Bank’s rights and obligations under this Agreement
is not a termination “without Cause” so long as the successor or assignee offers
employment to the Executive on the terms herein specified (without regard to
whether the Executive accepts employment with the successor or assignee).  The
duties of the Executive hereunder are personal to Executive and may not be
assigned by him.  The Parent and each of its direct and indirect subsidiaries
(excluding the Bank) are designated as a third party beneficiary of this
Agreement and shall be entitled to enforce the terms hereof as if it were a
party hereto.

Section 5.6.  Non-Disparagement.  Executive agrees that he shall not in any way,
orally or in writing, disparage or defame the Company or any of its board
members, officers or employees to any third party or commit any libelous or
slanderous act against the Company or any of its board members, officers or
employees whether in the capacity as his former employer or otherwise.

Section 5.7.  Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

Section 5.8.  Survival.  This Agreement, including, without limitation, the
recoupment provisions set forth in Section 3.6(i) and the restrictive covenants
set forth in Article IV, will survive the cessation of the Executive’s
employment to the extent necessary to fulfill the purposes and intent of this
Agreement.

Section 5.9.  Entire Agreement; Amendments.  Except as otherwise provided
herein, this Agreement contains the entire agreement and understanding of the
parties hereto relating to the subject matter hereof.  Therefore, this Agreement
merges and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to Executive’s employment, compensation,
severance, termination or any related matter.  This Agreement may not be changed
or modified, except by an Agreement in writing signed by the Executive, the Bank
and the Parent.





-13-

--------------------------------------------------------------------------------

 



Section 5.10.  Notice.  Any notice or communication required or permitted under
this Agreement will be made in writing and (a) sent by overnight courier, (b)
mailed by certified or registered mail, return receipt requested or (c) sent by
telecopy, addressed as follows:

If to Executive, to the address on file with the Bank.

If to the Bank or the Parent:

Peoples Security Bank and Trust Company
150 North Washington Avenue
Scranton, PA  18503
Attn: Chief Executive Officer

Section 5.11.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to the principles of conflicts of laws rules of any state.  Any legal proceeding
arising out of or relating to this Agreement will be instituted in a state or
federal court in the Commonwealth of Pennsylvania, and each of the Executive,
the Bank and the Parent hereby consent to the personal and exclusive
jurisdiction of such court(s) and hereby waive any objection(s) that they may
have to personal jurisdiction, the laying of venue of any such proceeding and
any claim or defense of inconvenient forum.

Section 5.12.  Counterparts and Facsimiles.  This Agreement may be executed,
including execution by facsimile signature, in one or more counterparts, each of
which will be deemed an original, and all of which together will be deemed to be
one and the same instrument.

Section 5.13.  Remedies.  In the event of any breach of this Agreement by either
party, the party injured by such breach shall be entitled to attorneys’ fees,
costs and expenses incurred by reason of such breach, if any, together with
interest at the maximum rate permitted by law.  This paragraph shall not be
considered a waiver of or a limitation on the remedies available under this
Agreement or at law or in equity for breach of this Agreement.

[signature page follows]





-14-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF,  the parties hereto have executed this Agreement on the date
first written above.

 

 

 

 

 

Peoples Security Bank and Trust Company

 

 

 

 

 

By:

/s/ Craig W. Best

10/3/16

 

Name: Craig W. Best

Date

 

Title: President CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

/s/ Timothy H. Kirtley

9/30/16

 

Timothy H. Kirtley

Date

 

-15-

--------------------------------------------------------------------------------